Citation Nr: 1627016	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-25 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to death benefits as the surviving spouse of the Veteran.


ATTORNEY FOR THE BOARD

David Gratz, Counsel









INTRODUCTION

The Veteran served on active duty from September 1952 to July 1956.  The Veteran died in November 2007, and the appellant contends that she is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran and the appellant divorced in January 1975.

2.  The Veteran died in November 2007.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for death benefits are not met. 38 U.S.C.A. §§ 101, 1310 (West 2014); 38 C.F.R. §§ 3.50, 3.55, 3.206 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board sympathizes with the appellant in light of her loss.  However, the Board finds that she does not qualify as the Veteran's "surviving spouse" for VA purposes.

As applicable to this case, a "surviving spouse" is a person who had a valid marriage to the Veteran, and was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  The claimant has the burden to show status as a surviving spouse by a preponderance of the evidence.  Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).

Here, the undisputed fact is that the appellant and the Veteran were divorced at the time of his death.  In her November 2011 statement, the appellant wrote that "even though I was divorced from [the Veteran], I was married to him for 17 years."  A January 1975 Judgment of Divorce from the Superior Court of New Jersey is of record.  Finally, the Veteran's November 2007 Certification of Death shows that he was divorced at the time of his death.  No evidence contesting the validity of the divorce is of record.

The appellant has provided the reasons for her divorce from the Veteran.  However, applicable regulations specify that VA will consider the misconduct of, or procured by, the veteran without the fault of the spouse only in cases of separation, and not in cases of divorce.  38 C.F.R. § 3.50(b).  Since the appellant was divorced from the Veteran at the time of his death, she does not qualify as his "surviving spouse."  Id.


ORDER

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of VA benefits, and the appeal is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


